           Case 5:19-cv-00196-OLG Document 22 Filed 10/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 BERNIECE A. BURSH,
                                                       Case No. 5:19-cv-00196-OLG
          Plaintiff,

 v.

 SECURITY SERVICE FEDERAL CREDIT
 UNION, EQUIFAX INFORMATION
 SERVICES, LLC and TRANSUNION, LLC,

          Defendants.


          UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE DISMISSAL
                              DOCUMENTS

         BERNIECE A. BURSH (“Plaintiff”), by and through her attorneys, Sulaiman Law Group,

Ltd., moves this Court to extend the deadline to file dismissal documents, and in support thereof,

state as follows:

      1. On August 19, 2019, Plaintiff and Trans Union LLC (“Defendant”) reached settlement and

         notified this Honorable Court of this agreement [Dkt. No. 20].

      2. On August 20, 2019, this Court pursuant to parties’ settlement ordered both parties to file

         their dismissal documents by October 18, 2019. [Dkt. No. 21].

      3. Parties, however, remain in the process of meeting the conditions set forth in the settlement

         agreement and require an additional 30 days to complete this process.

      4. Plaintiff’s counsel conferred with Defendant’s counsel about the relief sought in the

         foregoing motion and Defendant is unopposed to the filing of this motion.




                                                   1
         Case 5:19-cv-00196-OLG Document 22 Filed 10/16/19 Page 2 of 2



       WHEREFORE, Plaintiff respectfully requests the Court extend the deadline to file

dismissal documents to November 18, 2019, and grant any other relief deemed appropriate and

equitable.

Dated: October 16, 2019                             Respectfully submitted,

                                                    /s/ Nathan C. Volheim

                                                    Nathan C. Volheim
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue
                                                    Suite 200
                                                    Lombard, Illinois 60148
                                                    (630) 575-8181
                                                    nvolheim@sulaimanlaw.com
                                                    Counsel for Berniece A. Bursh


                                CERTIFICATE OF SERVICE

       I, Nathan C. Volheim, an attorney, hereby certify that on October 16, 2019, the foregoing
PLAINTIFF’S MOTION TO EXTEND DEADLINE TO FILE DISMISSAL DOCUMENTS
was filed with the Clerk of the Court of the United States District Court for the Western District
of Texas by using the CM/ECF system. I certify that all participants in this case are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.

                      Quilling, Selander, Lownds, Winslett & Moser, P.C.
                                      Attn: Lauren Wood
                                      lwood@qslwm.com

                                                            /s/ Nathan C. Volheim
                                                            Nathan C. Volheim




                                                2
